Per Curiam : The questions raised upon these records have been passed upon in Law v. The People, ante, p. 385, Martin v. The People, ante, p. 524, and other cases decided at the present term; and we deem it unnecessary to enter upon any additional discussion. The judgment for the city taxes, and taxes to entertain visitors, held invalid in Law v. The People, supra, must. be reversed, and as to the other taxes the judgment must be affirmed. Judgment affirmed in part and in part reversed. Subsequently, a petition for a rehearing was filed, on behalf of the appellants. Mr. Edward Roby, for the petitioners, cited: Rev. Stat. 329, sec. 16. “ In the decision of cases submitted to the.Supreme Court, the opinions of the justices shall be delivered in writing, and filed with the other papers. Such opinions shall also be spread at large upon the records of the court.” It is implied from this section, that the court is required to try, consider fully, and by judicial ascertainment of the law to decide all cases submitted to it, and the opinion of each justice, either jointly with the others or separate, upon each issue submitted, and necessary to a decision of the case, shall be stated upon the records of the court. The law makers have deemed this necessary to the security of justice. Const., art. 2, sec. 19. “ Every person ought to find a certain remedy in the laws for all injuries and wrongs which he may receive in his person, property or reputation. He ought to obtain, by law, right and justice freely, and without being obliged to purchase it, completely and without denial, promptly and without delay.” Beneath these sections each judge has subscribed this oath: “ That I will support the constitution of the United States and the constitution of the State of Illinois, and that I will faithfully discharge the duties of the office of judge of the Supreme Court of the State of Illinois, according to the best of my ability.” (Rev. Stat. 328, sec. 6.) Only on these conditions, voluntarily assumed by oath, have the men who administer been let into the office of judges; the rights of suitors and the duties of judges are measured by the same law. Under that fundamental law these cases were presented, and the issues were made up, on objections urged against seven several kinds of taxes, and against the whole assessment, upon each of which judicial decision must be made, and definite opinions entertained by every judge sitting in the case, capable of being expressed in writing, before a lawful judgment can be rendered against the appellants, affirming the judgment of the court below. Per Cubiam: We are unanimously of opinion that a rehearing in the present case should be denied. Our views upon the principal questions have been elsewhere expressed, and we do not deem it necessary to repeat them here. If we have been so unfortunate, in the opinions filed, as to not make ourselves clearly understood, or to use satisfactory arguments in vindication of the conclusions reached, we have no reason to suppose that we would be more fortunate if we should repeat them here. Without great injustice to other interests, it is impossible that our whole-time shall be given to a single class of questions, and we have not, therefore, deemed it our duty, when we have reached a conclusion with which we are satisfied, upon any given question affecting a class of cases, to answer, at length, and expose what we deem a fallacy in every subsequent argument in which counsel may imagine they have successfully demonstrated the inaccuracy of our conclusions. We omitted in the former opinion to say anything upon the validity of the school tax, because, from the abstract furnished by counsel, we were unable to discover that question had been raised in the court below. The only objection under which it can be claimed to have been included, was the general one, embracing the validity of all taxes. This we did not think was specific enough. We thought it due to the court below, that its attention should have been called to this particular tax. But, waiving this, we have considered the question in another case, where the opinion has not yet been filed, as well as in the present case since reading the petition for rehearing, and we are of opinion the objection is untenable. The const., art. 8, sec. 1, directs that “ the General Assembly shall provide a thorough and efficient system of free schools, whereby all children in this State may receive a good common school education.” There is no limitation in that or any other article as to the agencies the State shall adopt in providing this system. There is, it is true, a limitation in art. 9, sec. 12, as to the amount of indebtedness a school district may contract; and in several other clauses may be found references to school districts, likewise recognizing them as subdivisions of territory for school purposes, but there is no attempt to limit the legislature in providing for the formation of school districts, nor in prescribing who shall or shall not be empowered with the levy, collection and custody of school taxes. The General Assembly, in accordance with a well settled canon of construction of legislative powers, may, therefore, act, in these respects, at its discretion, and prescribe such mode for the formation of school districts, and designate such persons for the levying, collecting and having the custody of school taxes, as it, alone, shall consider most conducive to the public interests. In this view, we think the question of whether the sections of the old city charter, relating to schools, are to be regarded as repealed, by virtue of the adoption by the city of the general law, or as still existing, may be waived, and that all laws, whether in city charters or elsewhere, designed to affect free schools, may be regarded simply as school laws—as a part of the law intended to carry out the mandate of art. 8, sec, 1, of the constitution. And although they may require the boundary lines of cities to be adopted as lines for the formation of school districts, and that city officers shall perform the duties of school officers, yet this is for convenience only, and the districts thus to be formed, and the officers thus required to perform duties, are to be regarded simply as agencies selected by the State to provide a system of free schools. Although the limits and officers of the two corporations (that for strictly city purposes and that for the purpose of providing free schools) are the same, their purposes and objects are different, and they are, in fact, separate and distinct corporations. The one has its existence and is limited in the powers it may exercise by its charter, proper; the other by the school law. But sec. 22, art. 4, of the constitution, prohibits the General Assembly from passing any local or special law providing for the management of common schools, and it is thought this must prevent the levying of taxes for school purposes, and the custody of the funds when the taxes are collected, by different officers in the city than those discharging these duties in other localities. It must be noticed that the language of this clause is much less comprehensive than that of art. 8, sec. 1. There, a system of free schools, not merely the management of free schools, is required to be provided; and had it been intended no local or special law should be enacted for that purpose, it is most natural and probable that it would have been so said. If, however, we shall assume that was not the proper place for a restrictive clause, then why not say in art. 4, sec. 22: “the General Assembly shall pass no local or special law in relation to common schools,” if this was intended? This could have left no doubt, and is the plainest and most usual way of expressing such an idea. We must assume that the word “management” was not unadvisedly or accidentally used, and that it relates to the conduct of the school in imparting instruction. To establish a school and provide the necessary funds for its support, is one thing; its management or conduct, when established and supported, another and quite different thing. If we are not in error in this view, the levy of taxes for the support of schools, as the levy was here made, is not within the prohibition of the constitution. Rehearing denied.